Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The Amendment filed 9/20/2022 has been entered. Claims 1, and 3-29 remain pending on the
application. Applicant’s amendments to the Claims have overcome each and every112(b) rejections to the Claims previously set forth in the Non-FinalOffice Action mailed 5/25/2022. 
	Applicant argues: 
	A.     The Office's motivation-to-combine position is conclusory. 
The Office alleged that it would have been obvious to the ordinarily skilled artisan to modify Riley's sterilization container with Lin's valved openings 34 and 36 "in order to deliver fluid to the inside of' Riley's sterilization container. Office Action at 8. Yet the Office did not explain why the ordinarily skilled artisan would have been motivated to deliver any such non- identified fluids that are presumably not steam to the inside of Riley's sterilization container. It seems that the Office might have determined that some specific fluids, if they could be introduced into Riley's sterilization container, might solve some problem with the flash sterilization procedure in which Riley's sterilization container is used. If so, however, the Office did not specify what the problem might be. In re Schweickert, 676 F. App'x 988, 995 (Fed. Cir. 2017) (reversing a rejection because the "record describes no problem in Birrell that would be resolved by the semaphore in Cunniff'). Nor did the Office specify which fluids might be used to solve that problem. 
Applicant thus reminds the Office that it has the initial burden of establishing a prima facie case of obviousness. MPEP § 2142; accord MPEP § 707.07(d); see also Administrative Procedure Act, 5 U.S.C. § 706. Because the Office failed to articulate any reason that the ordinarily skilled artisan might have been motivated to deliver an unspecified fluid into a sterilization container that is specifically designed to enable flash sterilization in an autoclave, the Office's motivation-to- combine position is conclusory. 
For this reason alone, the Office's motivation-to-combine position lacks merit. Applicant thus respectfully requests that the Office withdraw the obviousness rejections. If the Office maintains the rejections, however, Applicant respectfully requests that the Office clearly articulates what advantage might be achieved from providing Riley's sterilization container with the ability to have fluids delivered therein, and identifies at least one specific fluid that might provide that advantage.
	Examiner clarifies the motivation to combine Riley and Lin et al. Lin et al. clearly states a motivation to inject fluid into a sterilization enclosure (C3L56-64: Turning now also to FIG. 3, the chamber 40 is shown within an integrated sterilization washing system 62. A circulation line 64 connects to first and second lines 44 and 46 respectively and has a recirculation pump 66. City water can enter through line 68 under control of a valve 70. Alternatively, fluid can flow into the container and chamber from both fluid lines 44 and 46, and flow out from drains 20 and 58. A cleaning fluid injection system 72 meters and delivers cleaning fluid from a reservoir 74) because the fluid in question is a sterilant fluid. Since Riley teaches a sterilization enclosure, there is an obvious motivation to add a feature for further sterilizing the items encased in said sterilization enclosure using a different sterilant, for a more thorough sterilization effect.  
	Applicant argues: 
	B.    Even if Riley's container were modified to include Lin's valved openings, liquid would not be introduced therethrough in a flash sterilization procedure using an autoclave. 
Even if the Office might be able to conceive of some hypothetical advantage that delivering fluids into Riley's sterilization container might provide, to make out a prima facie case of obviousness, the Office also needs to grapple with the fact that autoclaves lack functionality and componentry for delivering fluids to a specific location in the autoclave's steam chamber. Without any such functionality or componentry in an autoclave, the ordinarily skilled artisan would not have been motivated to modify Riley's sterilization container with Lin's valved openings because there would be nothing to connect them to. 
An autoclave is a machine that is capable of sterilizing instruments by exposing the instruments to steam inside of the autoclave's steam chamber. It is generally known that steam is introduced into the steam chamber through a port in a wall of the steam chamber in a manner that allows the steam to permeate throughout the steam chamber. Applicant submits, however, that autoclaves are not generally known to provide any fluids besides steam inside of their chambers and that they are also not generally known to include any fluidic connectors or tubing that might enable a targeted delivery of any fluids (including steam) to specific locations inside their steam chambers. 
Riley teaches a sterilization container that is specifically designed to enable flash sterilization of instruments in an autoclave such that the instruments can be maintained in a sterile state inside of the container until they are ready for use. Riley col. 111.55-57, 59-61. Lin, teaches a container 10 including valved openings 34 and 36, through which water or cleaning fluid can be introduced via lines 44 and 46 when container 10 is disposed inside of Lin's chamber 40. Lin col.3 11.44-45, 59-64. 
Against this background, however, even if Riley's sterilization container were to be modified with Lin's valved openings 34 and 36, no fluids could be delivered through these openings while the modified sterilization container is disposed in the steam chamber of the autoclave at least because the autoclave lacks any non-steam fluid sources or fluid connectors that might be coupled directly to Riley's modified container. 
Applicant thus submits that the ordinarily skilled artisan would not have been motivated to modify Riley's sterilization container with Lin's valved openings 34 and 36 for the purpose of delivering fluids therethrough at least because Riley's sterilization container is specifically designed for enabling flash sterilization in an autoclave while autoclaves lack any fluid sources or fluid connectors that might be connected to the valved openings.
For this reason alone, the Office's motivation-to-combine position lacks merit. Applicant thus respectfully requests that the Office withdraw the obviousness rejections. If the Office maintains the rejections, however, Applicant respectfully requests that the Office identify an autoclave that includes a source of fluid and connectors for connecting that source to the valved openings.
Lin et al. as a sterilization chamber is already used in a context that sterilizes using both liquid and steam. The claim scope does not cover an autoclave specifically, so this argument concerns the intended use of the device of Riley modified by Lin et al. Thus, the device of Riley modified by Lin et al. can be used in any context that allows it to function as a sterilization enclosure that transfers both steam and sterilant fluid to its interior, provided such a context exists, and provided there is no feature in Riley modified by Lin et al. that would interfere with such a functionality. Lin et al. teaches that such a context exists in the form of chamber 40, meaning that there is no reason or teaching for not modifying Riley by Lin et al. so that Riley can be used in a context other than an autoclave. Moreover, the general concept of a chamber that can deliver both steam and liquid sterilant, under broadest reasonable interpretation, is not limited to the particular form illustrated by chamber 40 of Lin et al. Therefore, any structural differences between the device of Riley modified by Lin et al., and the container 10 of Lin et al., that would interfere with functionality, can be accounted for by one of ordinary skill in the art in designing a steam/sterilant delivery system to house the device of Riley modified by Lin et al. 
Applicant argues: 
C.    Introducing fluids besides steam into Riley's sterilization container would render the sterilization container unsatisfactory for its intended purpose. 
Under MPEP § 2143.01(V), if "a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Here, the Office's proposed modification to Riley's sterilization container would render it unsatisfactory for its intended purpose of flash sterilizing instruments in an autoclave. 
In this section, Applicant assumes that the Office's alleged motivation-to-combine justification of "in order to deliver fluid" means "in order to deliver liquid." 
If liquid is introduced into Riley's sterilization container and remains there while steam is introduced into the autoclave's steam chamber, various problems would result. Greater pressures would need to be generated by the steam in the steam chamber in order to open valves 20 and 22. Riley explains that a relatively low pressure differential of about 2-3 psi causes valves 20 and 22 to open. Introducing liquid in the sterilization container would decrease the volume of air already in the sterilization container and thus increase that air's pressure over atmospheric pressure. Thus, to open valves 20 and 22 using the pressure generated by introducing the steam into the steam chamber, the pressure of the steam would likewise need to be increased to counteract the increased pressure of the air on the inside of the container. Moreover, any liquid introduced into Riley's sterilization container would collect at the bottom of the container, likely submerging and weighing down at least support member 71 of bottom valve 20. Accordingly, to open bottom valve 20 when its support member 71 is weighed down, an even greater pressure differential would need to be overcome by the steam pressure.
Firstly, it would be a simple matter for one having ordinary skill in the art to generate greater pressures in a sterilization chamber with a sterilization container inside it, as frequently sterilization chambers are insulated from the outside atmospheric pressure anyway. There is no teaching of the impossibility of generating greater pressures or the disadvantage of generating greater pressures within Riley or Lin et al. Secondly, Lin et al. teaches administering steam after injecting and removing liquid sterilant (C4L19-54), such that no greater pressure is necessary since the steps of adding steam and adding sterilant liquid do not necessarily have to occur at the same time in the course of a sterilization cycle. 
Even assuming that such pressures might be generated, the liquid in the sterilization container would flow out of the bottom valve and make a mess in the bottom of the autoclave. 
Lin et al. teaches a sterilization chamber equipped with a drain and thus it is possible to use the device of Riley modified by Lin et al. to conduct a sterilization cycle in such a sterilization chamber without any liquid accumulating at the bottom of the sterilization chamber. 
Furthermore, if any biological residue remains on the instruments when they are placed in the sterilization container such that this residue becomes mixed into the liquid that collects on the bottom of the container, this residue would likely transfer to bottom valve 20 and build up there, which would impede gaseous flow therethrough and lower the likelihood of sterilizing an instrument in the sterilization container via a flash sterilization procedure in an autoclave. See Riley col.1 11.38-42, col.3 1.67 - col.4 1.2 (describing difficulties with air flow in prior-art containers and teaching a large air flow in Riley's sterilization container). 
As noted by Applicant, sufficient pressure can be generated to cause the bottom valve 20 to open so that the residue mixed in with the liquid can escape. A fluid valve is added on valve member 20 to allow fluid to exit the sterilization container by gravity. Additionally, Lin et al. teaches using a rinse to remove the sterilant fluid, and by extension, any biological residues (C4L34-36: Rinsing fluid is then used to remove the cleaning chemicals. The rinsing fluid may be city water, DI water or distilled water). 
Applicant submits that the ordinarily skilled artisan would not make any change to Riley's sterilization container that might increase a likelihood that an instrument that needs to be sterilized before it can be used in a medical procedure would not be sterilized. Yet, for the foregoing reasons, the Office's proposed modifications to Riley's sterilization container would frustrate Riley's sterilization container's ability to be used for flash sterilization in an autoclave. Therefore, the Office's proposed changes to Riley's sterilization container would render it unsatisfactory for its intended purpose of sterilizing instruments via a flash sterilization procedure in an autoclave.
Correspondingly, under MPEP § 2143.01(V), the ordinarily skilled artisan would not have been motivated to modify Riley's sterilization container with Lin's valved openings. Applicant thus respectfully requests that the Office withdraw the obviousness rejections. If the Office maintains the rejections, however, Applicant requests that the Office explains why the modification would not render Riley's sterilization container unsatisfactory for its intended use, and also explains why any liquids that it might find advantageous for introducing through Lin's valved openings would not ruin Riley's filter disk 58.
Examiner submits that one having ordinary skill in the art would be capable of using the device of Riley modified by Lin et al. in a manner that does not impede said device’s ability to sterilize an instrument contained within it. This manner includes using said device outside of a traditional autoclave and in a sterilization chamber capable of delivering and withdrawing both steam and sterilant liquid. While this changes the intended purpose from sterilization in an autoclave to sterilization in general, there is sufficient motivation since the added liquid sterilization capability increases the effectiveness and thoroughness of the intended sterilization. Examiner submits that the burden is on the Applicant to identify any disadvantages to using liquids in conjunction with Riley’s filter disk 58, since Riley does not specify a material for filter disk 58 and the substance and substance composition of the liquid sterilant can be varied by one having ordinary skill in the art. 

Applicant argues: 
D.    The Office's reliance on Japikse lacks merit because the Office failed to analogize the facts of Japikse to the present case. 
The Office relies on Japikse and MPEP § 2144.04 as providing a per se rule of obviousness that a "mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced." Office Action at 8. The Office ignores, however, the MPEP's requirement that "LEGAL PRECEDENT CAN PROVIDE THE RATIONALE 
SUPPORTING OBVIOUSNESS ONLY IF THE FACTS IN THE CASE ARE SUFFICIENTLY 
SIMILAR TO THOSE IN THE APPLICATION." MPEP § 2144(III) (all-caps in original). The Office has also ignored the Federal Circuit's instruction to avoid application of per se rules of obviousness. Specifically: 
The use of per se rules, while undoubtedly less laborious than a searching comparison of the claimed invention  including all its limitations  with the teachings of the prior art, flouts section 103 and the case law applying it. Per se rules that eliminate the need for fact-specific analysis of claims and prior art may be administratively convenient for PTO examiners and the Board. But reliance on per se rules of obviousness is legally incorrect and must cease. Any such administrative convenience is simply inconsistent with section 103. 
In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995). The Patent Trial and Appeal Board cited Ochiai in In re Maeda, Appeal No. 2010-009814, App'n no. 10/519,832, at *6 (P.T.A.B. Oct. 23, 2012) (Designated Informative), to "discourage examiners from relying on 'design choice' because it is generally a mere conclusion, which is no substitute for obviousness reasoning based on factual evidence." Yet this is precisely what the Office did here. 
In Japikse, the issue was whether the device of claim 3 was obvious over the single prior- art reference Cannon where the only difference between Cannon's device and the claimed device was the position of a starting switch. 181 F.2d at 1023. The court sustained the rejection of claim 3 because shifting the starting switch of Cannon to a different position would not modify operation of Cannon's device. Id. 
Here, the Office made no attempt to analogize these facts to the present case. A key distinction between Japikse and the present case is that in Japikse, claim 3 was rejected over a single prior art reference, whereas in the present case the Office has relied on a combination of references. Moreover, in Japikse, only a single change-moving the starting switch-needed to be made for claim 3 to read on Cannon's device. That is, Cannon's device already included a starting switch. Here, as the Office conceded, Riley's sterilization container lacks any structure on which the claimed "first port disposed through the first faceplate; and a first valve disposed through the first port" might arguably read. Office Action at 8. The Office thus turned to Lin as providing valved openings 34 and 36, and then, with reliance on Japikse argued that these valves could be positioned through Riley's valve member 70. Therefore, unlike in Japikse, the Office needed to rely on a secondary reference to provide certain structures (i.e., valved openings) absent from the primary reference. Only then did the Office turn to Japikse to argue that it could put these valved openings anywhere on Riley's sterilization container, including through Riley's valve members 70. 
Accordingly, to properly analogize Japikse to the present case, the Office at least needed to address whether there is any change of operation as between, on the one hand, Riley's sterilization container modified to have Lin's valve members 34 and 36 disposed through the walls of cover unit 12 and base unit 10, and, on the other hand, a further modification to that sterilization container in which these valve members are disposed through valve plates 70 of valves 20 and 22. Yet the Office did not do so. For this reason alone, the Office's reliance on Japikse lacks merit. 
Had the Office actually engaged in this fact-specific analysis to seek a reason why the ordinarily skilled artisan "would have made the specific design choice to locate" Lin's valved openings through Riley's valve members of valves 20 and 22, Cutsforth Inc. v. Motivepower, Inc., 636 F. App'x 575, 578 (Fed. Cir. 2016), the Office likely would have recognized that placing Lin's valved openings 34 and 36 through Riley's valve members 70 of valves 20 and 22 would change the operation because such placement would prohibit any fluids arriving at the valved openings from reaching the interior of the sterilization container. Specifically, support member 71, including its lip 71A, would block any fluid arriving at the valved opening from reaching the inside of the sterilization container. 
Additionally, irrespective of however the Office may attempt to maintain its design-choice position, Applicant submits that the ordinarily skilled artisan would not have been motivated to place the valved openings through the valve members 70 only to have the valved opening be blocked by support member 71. 
For these reasons, the Office has failed to justify why the ordinarily skilled artisan would have been motivated to place Lin's valved openings through Riley's valve member 70. Accordingly, the Office has not identified any structure in the Riley-Lin combination on which the claimed "first port disposed through the first faceplate; and a first valve disposed through the first port" might arguably read. Applicant submits that Jethrow and Lee cannot cure this deficiency, alone or in combinations with Riley and Lin. Therefore, even if Riley, Lin, Jethrow, and Lee could be combined with each other, any combinations of these references fails to arrive at all claimed features. Absent a narrative or an explanation as to why one of ordinary skill in the art would be able to provide for each and every of these claimed features over Riley, Lin, Jethrow, and Lee alone or in combinations a prima facie case of obviousness has not been established. MPEP §§ 2141-2143. Accordingly, claim 1 is allowable over Riley, Lin, and Jethrow for at least this reason.

It would be obvious to an ordinarily skilled artisan, if he should decide to place a fluid valve in valves 20 and 22 of Riley, to place the valve through support members 71 and lip 71A, and any other structures blocking the fluid flow (especially considering there is a palpable thickness to valved openings 34 and 36 anyway), without interrupting the function of valves 20 and 22. 
An ordinarily skilled artisan would have had fact-specific reasons to locate Lin’s valved openings through Riley’s valve members 20 and 22. The fluid valves could not be located on the side of Riley like they were on the side of Lin, because there is a tray 14 blocking fluid flow (Fig. 2). Then, an ordinarily skilled artisan would be motivated to place the fluid valves on the valve members 20 and 22 because a fluid stream from said fluid valves would then splash against a central area in the sterilization container, which is most likely where the items to be sterilized are located. The act of splashing the sterilant fluid against the surface of the contaminated items increases the effectiveness of sterilization by a rinsing mechanism. Moreover, since the valve members 20 and 22 are for letting in steam, the sterilization chamber that houses the sterilization container would benefit from having steam outlets located directly above/below said valve members, because that increases the efficiency of the steam transfer from the outlets to the inside of the container since the gas has to diffuse a shorter distance. If that is the case, then an ordinarily skilled artisan would find it easier to design and manufacture a device in which the pipes letting out steam and the pipes for letting out sterilant fluid are grouped in the same place or the steam pipeline and fluid pipeline are one and the same. That way, the piping can be grouped together to save space and only one aperture needs to be made in the ceiling/floor of the sterilization chamber to allow the pipes to protrude into the chamber space in order to reach the container. Additionally and alternatively, placing the fluid valves in valve members 20 and 22 means that the pipes for delivering fluid have the shortest distance to travel from a surface of the sterilization chamber to a surface of the sterilization container (other than the side, which has been established to not be a viable option). Lastly, it would make sense for a fluid valve to be located on valve member 20 specifically because the sloped shape of Riley means that fluid would collect by gravity at the bottom of the container where valve member 20 is located, and a fluid valve at this location would allow the accumulated liquid to be drained when necessary. 
Lastly, Examiner respectfully submits since Applicant’s arguments only necessitate a clarification of pre-existing rationale in regards to the original rejections, as opposed to a different interpretation or a different use of the cited art, this does not constitute a new grounds of rejection for claim 1. Applicant’s arguments, while reasonable, are only addressed in the arguments section of the Office Action and no changes to the original rejections have been made other than incorporating the rejection for claim 2 into the rejection for claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 4748003 A) in view of Lin et al. (US 7749330 B2, provided in Applicant’s IDS of 12/17/2019).
Regarding claim 1, Riley teaches a reprocessing case (abstract: a sterilization container is provided with relatively large top and bottom apertures to allow hot steam to rapidly pervade the interior of the container through the top while flushing cool air out the bottom), comprising: 
a first segment including, a first shell (Fig. 2, C2L11-18: The sterilization container includes a cover)
having a first barrel (Fig. 4: mounting brackets 74), 
and a first faceplate (Fig. 4: member 70) connected to a first piston at least partially disposed within the first barrel (Fig. 4: bellows 42, internal compression spring 50); 
a second segment including a second shell (Fig. 2, C2L32-33: a sterilization container embodying the invention comprises a base unit) 
and a second faceplate (Fig. 2: member 70 on the base unit); 
Riley teaches clamps 24 (Fig. 2) for connecting the cover to the base unit, but does not teach a hinge connecting the first shell to the second shell.
Lin et al. teaches an enclosure for sterilizing a medical item using a gas (abstract: A method and apparatus provide for automatically cleaning and decontaminating medical instruments; C4L37-39: Next, germicide is admitted to the chamber 40. The germicide may be introduced as liquid, mist, vapor, or gas to treat the devices, container and chamber). Embodiments of the apparatus use both a detachable lid (Fig. 4) and alternately, a hinged lid (Fig. 6, C5L3-7: FIGS. 6a and 6b show an alternate version of a container 120. It has a lid 122 which attaches to the container 120 via a hinge 124. The hinge 124 helps ensure that the lid 122 will be properly positioned upon the container 120 when it is pushed into the closed position). The hinged lid is to help ensure that the lid will be properly positioned upon the container when it is pushed into a closed position. Relating to the apparatus of Riley, the cover functions as the lid of the apparatus. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first segment of Riley, the cover, to be attached to be attached to the second segment, the base unit, via a hinge, as taught by Lin et al., in order to ensure that the cover will be properly positioned upon the container when it is pushed into a closed position. 
Riley two ports with two valves (C2L40-42: The apertures 16 and 18 are sealed by pressure-actuated valves generally indicated at 20 and 22, respectively) but does not teach a first port disposed through the first faceplate; and a first valve disposed in the first port, wherein the first port and first valve are interpreted to be in addition to the faceplate and barrel.
Lin et al. teaches two openings (interpreted to read on ports) each with valves disposed inside them, one on a first segment of the apparatus and another on a second segment of the apparatus (Fig. 1: valves 34, 36). The valves allow tubes to be connected to them to deliver fluid to the inside the apparatus (C3L44-45: First and second lines 44 and 46 connect to the first and second valved openings 34 and 36, C4L25: flowing water in through the opening 34). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riley modified by Lin et al. to have a first port with a first valve disposed in it, located on the first segment/cover, and to have a second port with a second valve disposed in it, located on the second segment/base unit, each with tubes attached to them, as taught by Lin et al., in order to allow tubes to be connected to them to deliver sterilant fluid to the inside of the apparatus.
Lin et al. does not teach wherein the first port and first valve are located on the faceplate. 
However, in the absence of any teaching to the contrary, the location of the valves does not affect operation since fluid would still be able to enter the enclosure from any location. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riley modified by Lin et al. to have its first port and first valve located on its first faceplate and its second port and second valve located on its second faceplate, with a reasonable expectation that they will still be able to connect to tubes for fluid delivery. 
	Regarding claim 3, Riley modified by Lin et al. teaches the reprocessing case of claim 1, as set forth above, and further teaches wherein the first faceplate contacts the first shell (Fig. 3,4, C4L19-23: The reprocessing case of claim 2, wherein the first faceplate contacts the first shell).
	Regarding claim 4, Riley modified by Lin et al. teaches the reprocessing case of claim 1, as set forth above, and further teaches wherein the first faceplate is displaced from and does not contact the first shell (C3L17-24: When the pressure external to the bellows increases above atmospheric pressure, e.g., by 2-3 psi, the resulting force on the bellows contracts the bellows against the force of the spring 50, thereby moving the valve member 36 away from the seat 38A. This opens the valve and provides communication between the interior and the exterior of the container through the aperture 18).
	Regarding claim 5, Riley modified by Lin et al. teaches the reprocessing case of claim 4, as set forth above, but does not further teach wherein the first faceplate is angled outwardly from the first shell. 
	In an alternate embodiment, Lin et al. teaches a first faceplate that is angled outwardly away from the first shell using lifting rods mounted on one side of the first faceplate, which is attached to the first shell via a hinge (Fig 7, C5L12-16: A chamber 138 for receiving the container 126 as sloping upper and lower surfaces 140 and 142 to accommodate a container 126 with its lid 128 and bottom 132 opened. Upper and lower lifting rods 144 and 146 are provided for engaging brackets 148 on the lid 128 and bottom 132). The same arrangement and mechanism is present for the second shell, second segment, and second faceplate. This is yet another way of opening the faceplate automatically while the items to be sterilized are inside the container (C5L18-22: An apparatus provides for cleaning and decontaminating one or more medical instruments sealed within a container. The apparatus comprises a chamber for receiving the container and opening means for opening the container automatically while it is inside the chamber)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riley modified by Lin et al. to have its first faceplate angled outwardly from the first shell by attaching its piston on one side of the faceplate, and do the same for the second faceplate and second shell, as taught by Lin et al., as an equivalent/substitute means of opening the enclosure automatically while the items are inside the enclosure. 
	Regarding claim 6, Riley modified by Lin et al. teaches the reprocessing case of claim 1, as set forth above, and further teaches further including a first tube connected to the first valve (see rejection for claim 2).
	Regarding claim 7, Riley modified by Lin et al. teaches the reprocessing case of claim 6, as set forth above, and further teaches wherein the second shell further includes a second barrel (Fig. 2: mounting bracket on base unit) and the second faceplate comprises a connection to a second piston at least partially disposed within the second barrel (Fig. 2: bellows, internal compression spring on base unit).
	Regarding claim 8, Riley modified by Lin et al. teaches the reprocessing case of claim 7, as set forth above, and further teaches wherein the second faceplate includes: a second port disposed through the second faceplate; and a second valve disposed in the second port (see rejection for claim 2).
	Regarding claim 9, Riley modified by Lin et al. teaches the reprocessing case of claim 8, as set forth above, and further teaches wherein the second faceplate contacts the second shell (Fig 2).
	Regarding claim 10, Riley modified by Lin et al. teaches the reprocessing case of claim 8, as set forth above, and further teaches wherein the second faceplate is displaced from and does not contact the second shell (C3L17-24: When the pressure external to the bellows increases above atmospheric pressure, e.g., by 2-3 psi, the resulting force on the bellows contracts the bellows against the force of the spring 50, thereby moving the valve member 36 away from the seat 38A. This opens the valve and provides communication between the interior and the exterior of the container through the aperture 18; NOTE: it is apparent that the structure of the valve of aperture 16 is the same as that of aperture 18, and therefore, it would be capable of doing the same function).
	Regarding claim 11, Riley modified by Lin et al. teaches the reprocessing case of claim 10, as set forth above, and further teaches wherein the second faceplate is angled outwardly from the second shell (see rejection for claim 5).
	Regarding claim 12, Riley modified by Lin et al. teaches the reprocessing case of claim 8, as set forth above, and further teaches further including a second tube connected to the second valve (see rejection for claim 2).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riley modified by Lin et al. (hereinafter referred to as Modified Riley) in further view of Jethrow (US 20070207074 A1).
	Regarding claim 13, Modified Riley. teaches the reprocessing case of claim 1, as set forth above, but does not further teach further comprising a manifold.
	Jethrow teaches “An apparatus for deactivating medical instruments and devices, comprised of a decontamination chamber dimensioned to receive medical instruments and devices to be microbially deactivated. A circulation system is provided to circulate a deactivating fluid through the deactivation chamber” (abstract). 
	Jethrow teaches a circulation system for the purpose of circulating fluid through the lumens of medical devices such as endoscopes: “Certain medical instruments, such as bronchoscopes and endoscopes, have lumens, i.e., passages, extending therethrough. Flexible connectors 848 (not shown in detail) are used to connect fluid passages 874 in tray 812 to the internal lumens of the medical instruments” (par. 152). 
	Jethrow teaches a manifold for the purpose of connecting the apparatus to a circulation system: “Connector assembly 660 is provided to allow the lines from fluid circulation system 100 to be connected to, and disconnected from, drawer assembly 600, so as to allow the opening and closing of drawer tray 622. Connector assembly 660 is comprised of a manifold section 670, that is mountable to drawer tray 622”. Drawer tray 622 is interpreted to be the first segment, so that manifold section 670 is integrated in the first segment of the case (Fig. 18).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley to have a manifold mounted on its first segment, as taught by Jethrow, in order to connect lines from a fluid circulation system to the case so that fluid can be circulated inside the internal lumens of medical devices such as endoscopes. 
	Regarding claim 14, Modified Riley modified by Jethrow teaches the reprocessing case of claim 13, as set forth above, but does not further teach wherein the manifold is at least partially disposed on the first faceplate. 
However, in the absence of any teaching to the contrary, the location of the manifold on the first segment does not affect operation since it would be capable of connecting lines from the case to the circulation system as long as it is mounted somewhere on the case with an opening. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley modified by Jethrow to dispose its manifold at least partially on the first faceplate with a reasonable expectation that it would still be capable of connecting the enclosure to a fluid circulation system. 
	
	Regarding claim 15, Modified Riley modified by Jethrow teaches the reprocessing case of claim 13, as set forth above, and further teaches wherein the manifold is integrated in the first segment of the case (see rejection for claim 13). 
	Regarding claim 16, Riley modified by Lin et al. teaches the reprocessing case of claim 13, as set forth above, and further teaches wherein the manifold includes at least one inlet port (Fig. 20: male connectors 672B, 672C, Fig. 18: feeder lines 124, 126 are connected to connectors 672B, 672C) and one outlet port (Fig. 20: male connector 672A attached to drain insert 692A; par. 102: Each cylindrical cavity 682A, 682B, 682C is dimensioned to receive an insert 692A, 692B, 692C, respectively. In the embodiment shown, insert 692A, best seen in FIG. 23, is a drain insert and is disposed within cylindrical cavity 682A. Inserts 692B, 692C, best seen in FIG. 20, are connector inserts and are disposed in cylindrical cavities 682B, 682C, respectively; Fig. 18: connector 672A is connected to return line 162) but does not teach at least four outlet ports. 
However, absent any teaching to the contrary, the duplication of outlet ports either 1) does not affect operation since one outlet port is already capable of conveying fluid out of the enclosure, and any necessary additional increase in flow rate can be met by increasing the size of the port, or 2) would be obvious because multiplying the number of ports would give the expected result of multiplying the known effect of a single port, which is multiplying the flow rate of a single port. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention, and further do not add patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04.VI.B). The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of outlet ports does not create a patentable distinction over the reference of Modified Riley modified by Jethrow. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Modified Riley modified by Jethrow to have at least four, eight, or any plurality of outlet ports with a reasonable expectation that they would be able to convey fluids outside of the enclosure at an equal or multiplied flow rate. 
	
	Regarding claim 17, Modified Riley modified by Jethrow teaches the reprocessing case of claim 16, as set forth above, and further teaches wherein the manifold includes one inlet port and eight outlet ports (see rejection for claim 16).
	Regarding claim 18, Modified Riley modified by Jethrow teaches the reprocessing case of claim 16, as set forth above, and further teaches further including a drain (Jethrow Fig. 23: drain insert 692A).
	Regarding claim 19, Modified Riley modified by Jethrow teaches the reprocessing case of claim 16, as set forth above, and but does not further teach further including a spray nozzle attached to at least one of the outlet ports.
	Jethrow teaches spray nozzles (Fig. 18: spray nozzles 722) for the purpose of conveying sterilizing fluid to the inside of the tray (par. 127: Fluid inlet assembly 866 facilitates flow of a microbial deactivation fluid into tray 812 through spray nozzles 852). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley modified by Jethrow to have spray nozzles, as taught by Jethrow, in order to help facilitate the flow of a microbial deactivation fluid into the enclosure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Riley modified by Jethrow (hereinafter referred to as Modified Riley) in further view of Lee (KR 20080062342 A).
	Regarding claim 20, Modified Riley modified by Jethrow teaches the reprocessing case of claim 19, as set forth above, and teaches a spray nozzle, but does not further teach wherein the spray nozzle comprises a rotary spray nozzle.
	Lee teaches a device for spraying a solution onto an item (abstract). It teaches using a rotary spray nozzle to improve the uniformity of the spray on an item (abstract: An apparatus for processing a substrate is provided to improve the uniformity spraying of a process solution by using a rotatable spray nozzle for spraying the process solution and being rotated by a hydraulic pressure). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley modified by Jethrow to have a rotary spray nozzle, as taught by Lee, in order to improve the uniformity of the spraying of a process solution. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                               

/KEVIN JOYNER/Primary Examiner, Art Unit 1799